EXHIBIT 10.2




NEITHER THIS WARANT NOR THE SHARES OF STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR STATE
SECURITIES LAWS.  NO SALE, TRANSFER OR OTHER DISPOSITION OF THIS WARRANT OR SAID
SHARES MAY BE EFFECTED WITHOUT (i) AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS, OR (ii) AN EXEMPTION
FROM REGISTRATION UNDER SUCH LAWS IS AVAILABLE.




Warrant No. ______

STOCK PURCHASE WARRANT

No. of Shares: 500,000




To Subscribe for and Purchase Common Stock of

HEALTH ENHANCEMENT PRODUCTS, INC.




THIS CERTIFIES that, for value received, Howard R. Baer (together with any
subsequent transferees of all or any portion of this Warrant, the “Holder”), is
entitled, upon the terms and subject to the conditions hereinafter set forth, to
subscribe for and purchase from HEALTH ENHANCEMENT PRODUCTS, INC.,  a Nevada
Corporation (hereinafter called the “Company”), at the price hereinafter set
forth in Section 2, up to FIVE HUNDRED THOUSAND (500,000) fully paid and
non-assessable shares (the “Shares”) of the Company’s Common Stock, $.001 par
value per share (the “Common Stock”).




1.

Definitions.  As used herein the following term shall have the following
meaning: “Act” means the Securities Act of 1933, as amended, or a successor
statute thereto and the rules and regulations of the Securities and Exchange
Commission issued under that Act, as they each may, from time to time, be in
effect.




2.  

Purchase Rights.  The purchase rights represented by this Warrant shall be
exercisable by the Holder in whole or in part at any time, but not prior to the
date that the number of authorized shares of common stock of the Company is
increased to at least one hundred twenty five million (125,000,000) shares.  For
purposes hereof, the number of authorized shares of common stock of the Company
shall be determined by reference to the Company’s certificate of incorporation,
as amended and filed with the Secretary of State of the State of Nevada. The
purchase rights represented by this Warrant shall expire on May 11, 2013.  This
Warrant may be exercised for Shares at a price of fifteen cents ($.15) per
share, subject to adjustment as provided in Section 6 (the “Warrant Purchase
Price”).




3.  

Exercise of Warrant.  Subject to Section 2 above, the purchase rights
represented by this Warrant may be exercised, in whole or in part and from time
to time, by the surrender of this Warrant, the duly executed Notice of Exercise
(the form of which is attached as Exhibit A), and a form of subscription letter
acceptable to the Company, at the principal office of the company and, except in
the case of a “cashless exercise,” by payment to the Company, by check, of an
amount equal to the then applicable Warrant Purchase Price per share multiplied
by the number of Shares then being purchased.

  

At the election of the Holder, this warrant may be exercised for the nearest
whole number, rounding upwards, of shares of Common Stock determined in
accordance with the following formula (a “cashless exercise”):




[hepi10q033110ex102001.jpg] [hepi10q033110ex102001.jpg]




Where:

S

the number of shares of Common Stock to be purchased upon exercise of the
Warrant;

M

represents the average of the last reported sale prices of the Common Stock for
the five (5) trading days immediately preceding the date of exercise; and

P

represents the Warrant Purchase Price in effect on the business day next
preceding the date of exercise




Upon exercise, the Holder shall be entitled to receive, within a reasonable
time, a certificate or certificates, issued in the Holders’ name or in such name
or names as the Holder may direct, for the number of Shares so purchased.  The
Shares so purchased shall be deemed to be issued as of the close of business on
the date on which this Warrant shall have been exercised.




4.  

Shares to be Issued.  Reservation of Shares.  The Company covenants that the
Shares that may be issued upon the exercise of the purchase rights represented
by this Warrant will, upon issuance in accordance herewith, be fully paid and
non-assessable, and free from all liens and charges with respect to the issue
thereof.  During the period within which the purchase rights represented by the
Warrant may be exercised, the Company will, at all times, have authorized and
reserved, for the purpose of issuance upon exercise of the purchase rights
represented by this Warrant, a sufficient number of shares of its Common Stock
to provide for the exercise of the right represented by this Warrant.











--------------------------------------------------------------------------------



5.  

No Fractional Shares.  No fractional shares shall be issued upon the exercise of
this Warrant.  In lieu thereof, a cash payment shall be made equal to such
fraction multiplied by the fair market value of such shares of Common Stock, as
determined in good faith by the Company’s Board of Directors.




6.

Adjustments of Warrant Purchase Price and Number of Shares.  If there shall be
any change in the Common Stock of the Company, through merger, consolidation,
reorganization, recapitalization, stock dividend, stock split or other change in
the corporate structure of the Company, appropriate adjustments shall be made by
the Board of Directors of the Company (or if the Company is not the surviving
corporation in any such transaction, the Board of Directors of the surviving
corporation) in the aggregate number and kind of shares subject to this Warrant,
and the number and kind of shares and the price per share then applicable to the
shares covered by the unexercised portion of this Warrant.




7.

No Rights as Shareholders.  This Warrant does not entitle the Holder to any
voting rights or other rights as a shareholder of the Company prior to the
exercise of this Warrant and the payment for the Shares so purchased.
 Notwithstanding the foregoing, the Company agrees to transmit to the Holder
such information, documents and reports as are generally distributed to holders
of the capital stock of the Company concurrently with the distribution thereof
to the shareholders.  Upon valid exercise of this Warrant and payment for the
Shares so purchased in accordance with the terms of the Warrant, the Holder or
the Holder’s designee, as the case may be, shall be deemed a shareholder of the
Company.




8.

Sale or Transfer of the Warrant and the Shares; Legend.  The Warrant and the
Shares shall not be sold or transferred unless either (i) they first shall have
been registered under applicable Federal and State Securities laws, or (ii) such
sale or transfer is exempt from the registration requirements of such laws.
 Each certificate representing any Warrant shall bear the legend set out on page
1 hereof.  Each certificate representing any Shares shall bear a legend
substantially in the following form, as appropriate:




THE SHARES EVIDENCED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFEFCTIVE REGISTRATION STATEMENT
RELATED THERETO UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR PURSUANT
TO AN EXEMPTION UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS.




The Warrant and Shares may be subject to additional restrictions on transfer
imposed under applicable state and federal securities law.




9.

Modifications and Waivers.  This Warrant may not be changed, waived, discharged
or terminated except by an instrument in writing signed by the party against
which enforcement of the same is sought.




10.

Notices.  Any notice, request or other document required or permitted to be
given or delivered to the Holder or the Company shall be delivered, or shall be
sent by certified or registered mail, postage prepaid, to the Holder at its
address shown on the books of the Company, or in the case of the Company, at the
address indicated therefore on the signature page of this Warrant, or, if
different, at the principal office of the Company.




11.

Loss, Theft, Destruction or Mutilation of Warrant.  The Company covenants with
the Holder that upon its receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant or any
stock certificate and, in the case of any such loss, theft or destruction, of an
indemnity or security reasonably satisfactory to it, and upon reimbursement to
the Company of all reasonable expenses incidental thereto, and upon surrender
and cancellation of this Warrant or stock certificate, if mutilated, the Company
will make and deliver a new Warrant or stock certificate, of like tenor, in lieu
of the lost, stolen, destroyed or mutilated Warrant or stock certificate.




12.

Binding Effect on Successors.  This Warrant shall be binding upon any
corporation succeeding the Company by merger, consolidation or acquisition of
all or substantially all of the Company’s assets, and all of the obligations of
the Company relating to the Shares issuable upon exercise of this Warrant shall
survive the exercise and termination of this Warrant and all of the covenants
and agreements of the Company shall inure to the benefit of the successors and
assigns of the Holder.




13.

Governing Law.  This Warrant shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by, the laws of the State of
Nevada, without regard to the conflicts of law provisions thereof.







[INTENTIONALLY LEFT BLANK]





2




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, HEALTH ENHANCEMENT PRODUCTS, INC. has caused this Warrant to
be executed by its officer thereunto duly authorized.




ORIGINAL ISSUANCE AS OF:  May 11, 2010




HEALTH ENHANCEMENT PRODUCTS, INC.







/S/ John Gorman                              




By:  John Gorman, Director




Health Enhancement Products, Inc.

7740 E. Evans Road

Scottsdale, Arizona  85260








3




--------------------------------------------------------------------------------

EXHIBIT A




NOTICE OF EXERCISE




To:

HEALTH ENHANCEMENT PRODUCTS, INC.,










1.

The undersigned hereby elects to purchase ____________ shares of Common Stock of
HEALTH ENHANCEMENT PRODUCTS, INC. pursuant to the terms of the attached Warrant,
and tenders herewith payment of the purchase price of such shares in full.




2.

Please issue a certificate or certificates representing said shares in the name
of the undersigned or in such other name or names as are specified below.




3.

The undersigned represents that the aforesaid shares of Common Stock are being
acquired for the account of the undersigned for investment and not with a view
to, or for resale in connection with, the distribution thereof and that the
undersigned has no present intention of distributing or reselling such shares.
 The undersigned further represents that such shares shall not be sold or
transferred unless either (i) they first shall have been registered under
applicable federal and state securities laws or (ii) an exemption from
applicable federal and state registration requirements is available.




4.

In the event of partial exercise, please re-issue an appropriate Warrant
exercisable into the remaining shares.










_________________________________

Name







_________________________________




_________________________________




_________________________________

Address




_________________________________

Signature




_________________________________

Date














A-1


